Title: To Thomas Jefferson from Nathaniel Bowditch, 30 October 1820
From: Bowditch, Nathaniel
To: Jefferson, Thomas


Sir
Salem
Octr. 30 1820
I have forwarded a few papes just printed in the 4th Vol. of the Memoirs of the Academy,  with the request that you would do me the honor to accept themIt gives me great pleasure to hear that your health is better than it was a few months since & I pray that it may long continue so.With great respect & esteem I remain Sir, your obedient & humble sertNathl Bowditch